Per Curiam.
It appears that the appeal in this case was taken February 25, 1879, and made returnable April 5th, and that the statute went into effect April 3d after the work necessary in making the return had been performed and the regular fees earned. The statute is not so far retrospective, if at all, as to apply where the register had already earned his fees when it went into effect.
There are affidavits tending to show that the charge for printing the record was too high, and there are also counter affidavits, but the Supreme Court will not review disputed questions of fact in such cases unless under very peculiar circumstances.
Motion denied.